Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,046184 to Diehl in view of U.S. Patent 3,529,869 to Casey.

Regarding claim 1, Diehl discloses an aircraft wheel rim, comprising a main portion 11 and a removable portion 15, a side of the annular outer portion (side shown in Fig. 9) being shaped to receive the removable portion (as evident from Fig. 9, via a tongue and groove fitting), the removable portion forming a removable flange (as evident from Fig. 9) that is fitted onto the annular outer portion after a tire has been put into place, the rim including blocking element 24 for blocking movement in rotation of the removable flange relative to the rim (as evident from Fig. 9), wherein the blocking element comprises at least one key having a head (i.e. that portion that receives 27, 28) engaged in a matching notch in the removable portion (as evident from Fig. 9), the matching notch being configured to link in rotation the removable flange to the head of the key (as evident from Fig. 9) and a root (that portion of 24 that receives 18) fastened by at least one peg 18 that is shrink fitted in the main portion (Fig. 9) and that extends parallel to an axis of rotation of the wheel in order to project from the rim and receive the root of the key (as evident from Fig. 9 in as much as the peg of the instant application extends from the structure referenced as the rim). Diehl does not disclose the type of material of the peg, however it would have been obvious to use steel as such is well known in the art of wheel component fasteners and for its strength and rigidity qualities. 
Casey discloses a disc type configuration along with another flange (i.e. first flange) and a hub (see Fig. 1, 2). It would have been obvious to one of ordinary skill in the art to substitute a disc for a spoke type configuration along with a rim with the predictable result of transferring forces from the rim portion of the wheel to the hub and to retain the tire on the rim.

Regarding claim 2, Diehl in view of Casey discloses the rim according to claim 1, wherein the peg is engaged in an orifice in the rim that extends parallel to an axis of rotation of the rim (as evident from Fig. 9). 

Regarding claim 5, Diehl in view of Casey discloses the rim according to claim 1, wherein the root of the key is engaged on a peg (as evident from Fig. 9). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl in view of Casey in further view of U.S. Patent 9,676,231 to Baldassara et al. (“Baldassara”).

Regarding claim 4, Diehl in view of Casey discloses the rim according to claim 1, but does not disclose that the root of the key extends to define two lugs, each lug being engaged on one of the pegs. Baldassara discloses a key with two lugs as shown in Fig. 7. It would have been obvious to one of ordinary skill in the art to incorporate such a configuration of a key of Diehl with the motivation of providing a redundant location to secure the key and to distribute the stress from a single point across two points. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl in view of Casey in further view of U.S. Patent Application Publication 20150217599 to Zehnder et al. (“Zehnder”). 

Regarding claims 9 and 10, Diehl in view of Casey discloses the rim of claim 1 but does not disclose the material of the main or removable portion such that aluminum alloy is used. Zehnder discloses such (see [0066], lines 15-19). It would have been obvious to one of ordinary skill in the art to use aluminum with the motivation of reducing the weight of the wheel. 

Allowable Subject Matter
Claim 11 is allowable. 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose a hole that receives the peg and also a finger from the brake disc.
Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. Examiner appreciates the argument that the claimed notch does not link in rotation the removable flange to the head of the key. Examiner respectfully disagrees, although perhaps such disagreement is due to the interpretation of the amended claim language. Clearly, there is a notch as set forth above. This notch receives something, in the form of pin 27. And, this something secures the head (e.g. receiving space for 27) of the key against the removable flange and in so doing, prevents relative rotation between the key / head and the removable flange. This is exactly what the claim amendment sets forth. For these reasons, the amendment does not overcome the Diehl reference. Examiner recommends setting forth the structure of the notch to the extent that the notch is defined by a gap in a circumferentially extending and radially outer peripheral face of the removable outer flange. Examiner also cites US 3224484 to Smith so any amendments should keep this reference in mind as well. Additional search and consideration is required to validate claims not already identified as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617